TAYLOR, District Judge,
dissenting:
I respectfully dissent. Rather than the majority’s inquiry for the supposed intent of the parties (as in a contract dispute), our inquiry should be for the intent of Congress. Under the plain language of the *280Taylor Grazing Act of 1934 and the subject permit, wild horses are “wildlife.”
It is true that purposes of the Taylor Grazing Act include promoting the highest use of public lands, stabilizing the livestock industry, and protecting the rights of sheep and cattle growers. 43 U.S.C. § 315; Kidd v. United States Dept. of the Interior, 756 F.2d 1410, 1411 (9th Cir.1985). However, that Congressional intent must be read in harmony with the additional Congressional intent more recently expressed in the Wild Free-Roaming Horses and Burros Act. It seems apparent that, having knowledge of the earlier Act, Congress intended to allow wild horses and burros to proliferate and be treated as “wildlife” under the Taylor Grazing Act.
Nothing in the Taylor Grazing Act contemplates there be a “status quo” concerning wildlife. On the contrary, Congress anticipated future regulations to encourage propagation of wildlife (43 U.S.C. § 315h). Congress also provided that nothing in that Act should be construed to impair any right thereafter initiated (43 U.S.C. § 315), or impair the right to use water for a purpose which might thereafter be initiated (43 U.S.C. § 315b).
Later, in 1971, such a purpose was initiated. In the Wild Free-Roaming Horses and Burros Act, Congress acknowledged that wild free-roaming horses contribute to the diversity of life forms and are an integral part of the natural system of the public lands. 16 U.S.C. § 1331. The court should read these enactments together, and harmonize them if possible. Accordingly, I must conclude that wild horses are within the meaning of “wildlife” in the intent of Congress, the Taylor Grazing Act, and the permits granted under it.
The fact that Congress gave protected “wildlife” status to wild horses may work a hardship on the Fallinis. But this court should not try to make it right by redefining “wildlife” to fit a supposed intent of the parties.1 A remedy for the Fallinis may exist in the Taylor Grazing Act itself, which provides for a reduction or remittance of grazing fees if there is a range depletion due to natural causes. 43 U.S.C. § 315b.2 However, if that is not satisfactory, any change in the law should come from Congress, and not by way of the court’s re-definition of terms.

. The Supreme Court faced a similar statutory analysis in United States v. Riverside Bayview Homes, Inc., 474 U.S. 121, 106 S.Ct. 455, 88 L.Ed.2d 419 (1985) in deciding whether "waters” included adjacent wetlands, thereby prohibiting filling without a permit under the Federal Water Pollution Control Act: "An agency’s construction of a statute it is charged with enforcing is entitled to deference if it is reasonable and not in conflict with the expressed intent of Congress." Id. at 131, 106 S.Ct. at 461. Rather than analyzing the particular "intent" or hardships of the parties, the Court noted, “[O]ur review is limited to the question whether it is reasonable, in light of the language, policies, and legislative history of the Act....” Id. Observing that Congress chose to define the waters covered by the Act broadly, the Court deferred to the agency’s expertise, and accepted its conclusion that “waters” include adjacent wetlands. Id. at 133-135, 106 S.Ct. at 462-463. Similarly, in the case at bar, Congress has used the term "wildlife” broadly, and this court should not attempt to readjust that definition.


. It may be difficult for the Fallinis to obtain compensation for any claimed "regulatory taking” because of proliferating wild horses on the permit land. By its terms, the Taylor Grazing Act specifies no compensable property right is created in the permit lands themselves as a result of permit issuance. United States v. Fuller, 409 U.S. 488, 494, 93 S.Ct. 801, 805, 35 L.Ed.2d 16 (1973).